Citation Nr: 0106577	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability as a result 
of treatment by the Department of Veterans Affairs in 
February 1997.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That rating decision denied entitlement 
to disability compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for memory impairment as a 
result of VA treatment in February 1997. 

In this case, the veteran is claiming that as a result of his 
VA treatment in February 1997, he sustained memory loss.  
Specifically, he contends that he was not given the proper 
food after his insulin shots which caused him to go into a 
coma and suffer additional memory loss.  As such, the Board 
has recharacterized the issue as one of entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 due to inadequate treatment by the Department of 
Veterans Affairs in February 1997.


REMAND

Records show that the veteran was hospitalized at the David 
Grant USAF Medical Center at Travis Air Force Base from 
February 11, 1997 to February 21, 1997.  The narrative 
summary of his hospitalization noted that he was being 
admitted to the Acute Inpatient Mental Health Unit for acute 
exacerbations of dementia, depression with threat of suicide, 
and having tactile and visual hallucinations, some paranoid 
delusion and mild agitations.  On his admission, he admitted 
to having tactile and visual hallucinations, seeing and 
feeling rats around his feet when he was sleeping in his bed 
while covered with a blanket.  He acknowledged that he was 
forgetful lately.  He was placed on a high potency 
antipsychotic, as well as his usual medications for 
hypertension and diabetes, including insulin.  A psychology 
consult was obtained which resulted in an impression of the 
examiner that the veteran had only mild dementia consistent 
with Parkinson's Disease, but no evidence of depression.  The 
narrative summary of his hospitalization noted that he 
improved greatly within a few days.  

A discharge summary notes that the veteran was evaluated 
briefly on the day of his discharge.  On mental status 
examination, the examiner indicated that the veteran had 
decreased memory, noted as mostly recent, and decreased 
concentration, but his abstract thinking was fair.  The 
diagnoses included dementia due to Parkinsonian Disease 
(early phase), mild Parkinsonian Disease with Diabetic 
polyneuropathy, and he was discharged to home.  His final 
diagnoses included Dementia due to Parkinsonian Disease, 
Hypertension, Diabetes Mellitus Type II, Peripheral, and 
Polyneuropathy. 

Records of the Colusa Community Hospital show that the 
veteran was admitted the same day after he became 
unresponsive in the car on the way home from his 
hospitalization at the David Grant Medical Center (DGMC).  
The discharge summary notes that in the emergency room, he 
gradually became more responsive but was very disoriented.  
The veteran admitted that he did not have a good breakfast 
the day of his discharge from DGMC and continued to take his 
regular insulin regimen.  As he was feeling much better, he 
was sent home from DGMC with plans to follow-up with his 
primary care physicians and physicians at the VA Clinic.  
While driving home with his wife and son, the veteran was 
initially oriented and aware of his surroundings, and fell 
asleep.  When stopping for a rest, the son was unable to wake 
up his father.  EMT personnel were contacted and the veteran 
was rushed to the hospital.  The son, who was also a 
diabetic, obtained a finger stick glucose which showed a 
value of 63.  At the hospital, the veteran received a glucose 
injection and eventually recovered his consciousness, but was 
very confused.  He was admitted overnight for observation.  

On physical examination, evaluation of the veteran's 
neurological system was noted to be remarkable only for very 
poor short term memory, but with long term memory intact.  
The examining physician wrote that it was his understanding 
that the family had been told that the veteran's dementia was 
expected to progress.  The next day he was discharged in much 
improved condition.  His discharge diagnosis included 
unresponsiveness likely secondary to multi-factorial reasons 
but probably hypoglycemia as a predominant cause.  The 
discharge summary further noted that "[i]n retrospect it is 
probable that his unresponsiveness and subsequent confusion 
was probably a combination of his diabetes insulin and 
medications which consisted of Benadryl and Haloperidol among 
others.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

There is competent medical evidence that the veteran suffered 
a period of unconsciousness shortly after his discharge in 
February 1997.  He has also asserted that this 
unconsciousness resulted from the VA's inadequate treatment 
of his diabetes mellitus prior to his hospital discharge.  He 
further asserts that as a result of this unconsciousness, he 
has experienced increased memory impairment.  The Board is 
unable to determined from the medical evidence whether there 
currently exists an additional disability.  As such, the 
veteran should be scheduled for an examination, and a medical 
opinion obtained to determine whether the veteran has an 
additional disability, and if so whether such disability is a 
result of his medical treatment by VA in February 1997.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the names, addresses and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since his hospital discharges in February 
1997.  After securing the necessary 
release, the RO should attempt to obtain 
copies of those records identified by the 
veteran, which have not been previously 
secured.  If the RO is unable to obtain 
any of the records indicated by the 
veteran, it should follow the procedures 
under the Veterans Claims Assistance Act.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
or specialists to determine the nature, 
existence, and etiology of the veteran's 
claimed disability.  The claims folder and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After reviewing the available medical 
records and examining the veteran, the 
examiner is requested to provide an 
opinion as to the following questions:  
(1) Did the veteran experience additional 
disability after he was discharged from 
the U.S. Air Force Medical Center at 
Travis Air Force Base in February 1997? 
(2) If so, what is the nature of the 
additional disability?  (3) Was the 
additional disability caused by the diet 
and insulin dosage that the veteran 
received prior to his discharge from the 
U.S. Air Force Medical Center?  (4) If so, 
is the additional disability a necessary 
consequence of the treatment for diabetes 
mellitus; that is, was the additional 
disability certain to occur as result of 
the treatment of diabetes mellitus with 
diet and insulin dosage?

The examiner is reminded that the 
negligence standard is not applicable in 
this case.  The rationale for the opinion 
given should be explained in detail.  If 
the examiner disagrees with any opinion 
of record, he/she should so indicate and 
note the reason for any disagreement.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



